DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a MRI sequence” should read “an MRI sequence”. 
Claim 9 is objected to because of the following informalities:  Claim 9 recites “a MRI sequence” should read “an MRI sequence”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the k-space strategy”. It is unclear whether the k-space strategy refers to the one k-space strategy or another k-space strategy claimed in claim 1 or both of the k-space strategies?
Claim 7 recites the limitation “MRI sequence further combines with using at least one of imaging techniques”. It is unclear if the MRI sequence comprise the at least one of the imaging techniques or the MRI sequence can be combined with one of the imaging techniques.
Claim 11 recites the limitation “the k-space strategy”. It is unclear whether the k-space strategy refers to the one k-space strategy or another k-space strategy claimed in claim 9 or both of the k-space strategies?
Claim 15 recites the limitation “MRI sequence further combines with using at least one of imaging techniques”. It is unclear if the MRI sequence comprise the at least one of the imaging techniques or the MRI sequence can be combined with one of the imaging techniques.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ennis et al (US Pub No. US 2016/0313427).

Regarding claim 1, Ennis teaches a method for obtaining a magnetic resonance imaging (MRI) image of an object, the method comprising (abstract): 
 5applying a MRI sequence to a target area in the object (figure 4, element 54, para. 0049; Scanner 54, e.g. MRI scanner acquires scan data 32 of a target tissue 52.); 
receiving magnetic resonance (MR) signals from the target area (figure 4, element 54, para. 0049; Scanner 54, e.g. MRI scanner acquires scan data 32 of a target tissue 52.);
 acquiring, in one k-space strategy, a first set of k-space lines based on the MR signals while nuclear spins in the target area are in a transient state (para. 0062; the center of 3D k-space was acquired with the transient bSSFP signal);
 acquiring, in another k-space strategy, a second set of k-space lines based on the 10MR signals while the nuclear spins in the target area are in a steady-state (para. 0062; the outer k-space lines were acquired with the steady-state bSSFP signal); and 
reconstructing the MRI image based on the first set of k-space lines and the second set of k-space lines (paras. 0062 and 0072; The 3D T.sub.2-TIDE images were acquired during the transient state of the bSSFP signal to control the T.sub.2 weighting with multi-shot spiral-out phase encode ordering in the k.sub.y-k.sub.z plane of the 3D Cartesian trajectory, which enabled acquisition of the central k-space during the transient signal and the outer k-space during the steady state of bSSFP.).

Regarding claim 2, Ennis teaches the method of claim 1, wherein the MRI sequence comprises at least one of a gradient echo sequence, an echo planar sequence, a spin echo sequence, or variations of the gradient echo sequence, the echo planar sequence, or the spin echo sequence with or without magnetization preparation (para. 0063; spin echo sequence).

Regarding claim 3, Ennis teaches the method of Claim 1, wherein the k-space strategy comprises at least one of a k-space sampling order, a k-space trajectory (para. 0016; The 3D T.sub.2-TIDE images are acquired faster than 3D FSE by using a spiral-out phase encode ordering in the k.sub.y-k.sub.z plane of the 3D Cartesian k-space trajectory to efficiently sample the central 3D k-space lines with T.sub.2 contrast. Image sharpness is improved by implementing a multi-shot interleaved acquisition scheme.).

Regarding claim 4, Ennis teaches the method of Claim 3, wherein the k-space sampling order comprises at least 25one of a sequential sampling order, a centric sampling order, an interleave sampling order, a reverse sampling order, a random sampling order, or a hybrid sampling order (para. 0062, interleaved spiral-out phase encode ordering).

Regarding claim 5, Ennis teaches the method of Claim 1, wherein the first set of k-space lines are acquired with one k-space view sampling order, and the second set of k-space lines are acquired with 30another k-space view sampling order or a combination of the k-space view sampling order and another k-space view sampling order (para. 0062; the two sets of k-space lines were acquired using centric sampling and interleaved sampling).

Regarding claim 6, Ennis teaches the method of Claim 1, wherein the first set of k-space lines and the second set of k-space lines are acquired with partial Fourier acquisition (para. 0077; The T.sub.2 contrast in FSE sequences is mainly controlled by the partial Fourier factor.).
Regarding claim 7, Ennis teaches the method of Claim 1, wherein applying the MRI sequence further combines with using at least one of imaging techniques including at least one of parallel imaging technique, under-sampling technique including compressed sensing technique, or simultaneous multi-slice imaging technique (para. 0077; the effective TE can be further reduced by the use of parallel imaging.).

Regarding claim 8, Ennis teaches the method of Claim 1, wherein acquiring the first set of k-space lines includes acquiring a center of k-space, and acquiring the second set of k-space lines includes acquiring a periphery of k-space (para. 0062; the center of 3D k-space was acquired with the transient bSSFP signal and the outer k-space lines were acquired with the steady-state bSSFP signal).

Regarding claim 9, Ennis teaches a system for obtaining a magnetic resonance imaging (MRI) image of an object, 15the system comprising:
 a magnetic field generating unit configured to apply a MRI sequence to a target area in the object (figure 4, element 54, para. 0049; Scanner 54, e.g. MRI scanner acquires scan data 32 of a target tissue 52.);
 a receiver configured to receive MR signals from the target area (figure 4, element 54, para. 0049; Scanner 54, e.g. MRI scanner acquires scan data 32 of a target tissue 52.);
 a processing unit (figure 4, element 64, para. 0049);
  20a system memory (figure 4, element 66, para. 0049);
 and machine readable instructions stored in the system memory that, when executed by the processing unit, cause the processing unit to (figure 4, para. 0049; comprising processor 64 and application programming 62 stored in memory 66 for execution on the processor 64. Programming comprises instructions for carrying out the steps of method 10 shown in FIG. 2 and FIG. 3 to transform the raw scan data 30 into the enhanced output image 70 for output on a display 72 or like device):
 acquire, in one k-space strategy, a first set of k-space lines based on the MR signals while nuclear spins in the target area are in a transient state (para. 0062; the center of 3D k-space was acquired with the transient bSSFP signal);
  25acquire, in another k-space strategy, a second set of k-space lines based on the MR signals while the nuclear spins in the target area are in a steady-state (para. 0062; the outer k-space lines were acquired with the steady-state bSSFP signal);
reconstruct the MRI image based on the first set of k-space lines and the second set of k-space lines (paras. 0062 and 0072; The 3D T.sub.2-TIDE images were acquired during the transient state of the bSSFP signal to control the T.sub.2 weighting with multi-shot spiral-out phase encode ordering in the k.sub.y-k.sub.z plane of the 3D Cartesian trajectory, which enabled acquisition of the central k-space during the transient signal and the outer k-space during the steady state of bSSFP.).

Regarding claim 10, Ennis teaches the system of claim 9, wherein the MRI sequence comprises at least one of a gradient echo sequence, an echo planar sequence, a spin echo sequence, or variations of the gradient echo sequence, the echo planar sequence, or the spin echo sequence with or without magnetization preparation (para. 0063; spin echo sequence).

Regarding claim 11, Ennis teaches the system of claim 9, wherein the k-space strategy comprises at least one of a k- space sampling order, a k-space trajectory (para. 0016; The 3D T.sub.2-TIDE images are acquired faster than 3D FSE by using a spiral-out phase encode ordering in the k.sub.y-k.sub.z plane of the 3D Cartesian k-space trajectory to efficiently sample the central 3D k-space lines with T.sub.2 contrast. Image sharpness is improved by implementing a multi-shot interleaved acquisition scheme.).

Regarding claim 12, Ennis teaches the system of Claim 11, wherein the k-space sampling order comprises at least one of a sequential sampling order, a centric sampling order, an interleave sampling order, a reverse sampling order, a random sampling order, or a hybrid sampling order (para. 0062, interleaved spiral-out phase encode ordering).

Regarding claim 13, Ennis teaches the system of claim 9, wherein the first set of k-space lines are acquired with one 15k-space view sampling order, and the second set of k-space lines are acquired with another k-space view sampling order or a combination of the k-space view sampling order and the another k-space view sampling order (para. 0062; the two sets of k-space lines were acquired using centric sampling and interleaved sampling).

Regarding claim 14, Ennis teaches the system of claim 9, wherein the first set of k-space lines and the second set of 20k-space lines are acquired with partial Fourier acquisition (para. 0077; The T.sub.2 contrast in FSE sequences is mainly controlled by the partial Fourier factor.).

Regarding claim 15, Ennis teaches the system of Claim 9, wherein applying the MRI sequence further combines with using at least one of imaging techniques including at least one of parallel imaging technique, under-sampling technique including compressed sensing technique, or  25simultaneous multi-slice imaging technique (para. 0077; the effective TE can be further reduced by the use of parallel imaging.).

Regarding claim 16, Ennis teaches the system of Claim 9, wherein acquiring the first set of k-space lines includes acquiring a center of k-space related to the MR signals, and acquiring the second set of k-space lines includes acquiring a periphery of k-space related to the MR signals (para. 0062; the center of 3D k-space was acquired with the transient bSSFP signal and the outer k-space lines were acquired with the steady-state bSSFP signal).

Regarding claim 17, Ennis teaches a method for detecting pathological and/or structural changes using magnetic resonance imaging (MRI) of an object, the method comprising: acquiring an MRI image of a target region in the object with the method according to claim 1 (figure 4, element 54, para. 0049; Scanner 54, e.g. MRI scanner acquires scan data 32 of a target tissue 52.);  5differentiating pathological or structural changes from normal physiological changes of the target region or different physiological condition in the object based on the acquired MRI image respectively (para. 0052; The maximum contrast between normal prostate tissue with T.sub.1/T.sub.2=1500/150 ms and prostate tumor tissue with T.sub.1/T.sub.2=1500/100 ms was determined by performing signal difference simulations with a constant FA scheme (α.sub.high=α.sub.low) for a range of α.sub.high values,) ; and characterizing pathological or structural changes (paras. 0052 and 0053; the simulation characterizes the healthy and diseased tissues).

Regarding claim 18, Ennis teaches the method of Claim 17, wherein the MRI image has spatial SNR efficiency of more than 10 per square root of second per mm, or slice spatial SNR efficiencies of more than 0.4 per square root of second per mm3 per slice, or a spatial lesion-tissue or tissue CNR efficiencies of more than 1.0 per square root of second per mm3, or slice spatial lesion-tissue or tissue CNR efficiencies of more than 0.1 per square root of 15second per mm3 per slice (para. 0070).

Regarding claim 19, Ennis teaches the method of Claim 18, wherein the MRI image has spatial SNR efficiency of more than 60 per square root of second per mm3, or slice spatial SNR efficiencies of more than 3.0 per square root of second per mm3 per slice, or a spatial lesion-tissue or 20tissue CNR efficiencies of more than 4.0 per square root of second per mm , or slice spatial lesion-tissue or tissue CNR efficiencies of more than 0.4 per square root of second per mm3 per slice (para. 0070).

Regarding claim 20, Ennis teaches the method of Claim 19, wherein the MRI image has spatial SNR efficiency of 25more than 410 per square root of second per mm3, or slice spatial SNR efficiencies of more than 20 per square root of second per mm' per slice, or a spatial lesion-tissue or tissue CNR efficiencies of more than 16.0 per square root of second per mm`, or slice spatial lesion-tissue or tissue CNR efficiencies of more than 1.0 per square root of second per mm3 per slice (para. 0070).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793